Case 1:20-cv-23586-RNS Document 29 Entered on FLSD Docket 01/13/2021 Page 1 of 4




                             United States District Court
                                       for the
                             Southern District of Florida

   Carrot Love, LLC, Plaintiff,           )
                                          )
   v.                                     )
                                            Civil Action No. 20-23586-Civ-Scola
                                          )
   Aspen Specialty Insurance              )
   Company, Defendant.

                            Order on Motion to Dismiss
        Now before the Court is Defendant Aspen Specialty Insurance Company’s
  motion to dismiss the Plaintiff’s amended complaint. For reasons stated below,
  the Court grants the Defendant’s motion. (ECF No. 19.)

        1. Background

         This matter is an action for breach of contract between insured and
  insurer relating to losses suffered by the Plaintiff Carrot Love, LLC, a
  restaurant owner who operates three health food restaurants in South Florida,
  relating to the ongoing COVID-19 pandemic. The Plaintiff’s restaurants are
  insured by Aspen Specialty Insurance Company under policy number
  HPH136090. (ECF No. 17, at ¶¶ 6-8.) The policy at states that Aspen “will pay
  for direct physical loss of or damage to” properties covered by the policy,
  resulting from any covered cause. (ECF No. 17, at ¶ 9.) The policy also states
  that Aspen will “pay for the actual loss of Business Income . . . sustain[ed] due
  to the necessary ‘suspension’ of your ‘operations’ during the ‘period of
  restoration’” provided such suspension is caused “by direct physical loss of or
  damage to” one of the covered properties. (ECF No. 17, at ¶ 10.) As with the
  policies’ other provisions, the policies’ period of restoration definition turns on
  the covered properties experiencing a “direct physical loss or damage.” (ECF
  No. 17, at ¶ 16.) Accordingly, it is operative to the policy that the Plaintiff’s
  business experienced “direct physical loss or damage” to the property.
         The COVID-19 pandemic has had an extraordinary impact on the life of
  Americans nationwide and in South Florida. To date, over 1.4 million
  Floridians have been infected with COVID-19 and over 23,000 Floridians have
  died from the virus. In addition to the personal impact the pandemic has had
  on every American, COVID-19 has devastated business in Florida and
  throughout the country. In its amended complaint, the Plaintiff asserts one
  count of breach of contract against the Defendant after the Defendant denied
Case 1:20-cv-23586-RNS Document 29 Entered on FLSD Docket 01/13/2021 Page 2 of 4




  the Plaintiff’s claim seeking coverage relating to the Plaintiff’s inability or
  limited ability to operate its restaurants as a result of the COVID-19 pandemic.
  Specifically, the Plaintiff states it suffered a physical loss or damage to its
  property because beginning at least in February 2020, COVID-19 deposited on
  “various surfaces such as countertops, tables and chairs” at the Plaintiff’s
  three restaurant locations. (ECF No. 17, at ¶ 20.) As a result, the Plaintiff
  claims the “presence of any COVID-19 particles on physical property such as
  countertops, tables and chairs, impair[ed their] value, usefulness, and/or
  normal function” causing the Plaintiff to suffer a “direct[] physical loss or
  damage” that is covered under its policy with the Defendant. (ECF No. 17, at ¶
  23.)

     2. Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under Federal Rule of Civil
  Procedure 8, a pleading need only contain “a short and plain statement of the
  claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
  plaintiff must nevertheless articulate “enough facts to state a claim to relief that
  is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A
  claim has facial plausibility when the plaintiff pleads factual content that allows
  the court to draw the reasonable inference that the defendant is liable for the
  misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action” will
  not survive dismissal. Id.
         In applying the Supreme Court’s directives in Twombly and Iqbal, the
  Eleventh Circuit has provided the following guidance to the district courts:
        In considering a motion to dismiss, a court should 1) eliminate any
        allegations in the complaint that are merely legal conclusions; and
        2) where there are well-pleaded factual allegations, assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief. Further, courts may infer from the factual
        allegations in the complaint obvious alternative explanation[s],
        which suggest lawful conduct rather than the unlawful conduct the
        plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted). “This is a stricter standard than the Supreme
Case 1:20-cv-23586-RNS Document 29 Entered on FLSD Docket 01/13/2021 Page 3 of 4




  Court described in Conley v. Gibson, 355 U.S. 41, 45-46 (1957), which held
  that a complaint should not be dismissed for failure to state a claim ‘unless it
  appears beyond doubt that the plaintiff can prove no set of facts in support of
  his claim which would entitle him to relief.’” Mukamal v. Bakes, 378 F. App’x
  890, 896 (11th Cir. 2010). These precepts apply to all civil actions, regardless
  of the cause of action alleged. Kivisto, 413 F. App’x at 138.

     3. Analysis
         The Court is sympathetic to the Plaintiff’s position, however, “a growing
  number of state and federal courts in Florida and around the country have
  considered the issue and have almost uniformly held that economic losses
  resulting from . . . COVID-19 are not covered under ‘all risk’ policy language
  identical to that in this case because such losses were not caused by direct
  physical loss of or damage to the insured property.” Emerald Coast
  Restaurants, Inc. v. Aspen Specialty Ins. Co., No. 20-cv-5898, 2020 WL
  7889061, at *2 (N.D. Fla. Dec. 18, 2020); see also MENA Catering, Inc. v.
  Scottsdale Ins. Co., No. 20-cv-23661, 2021 WL 86777, at *7 (S.D. Fla. Jan. 11,
  2021) (Bloom, J.) (“There is no ‘direct physical loss’ where the alleged harm
  consists of the mere presence of the virus on the physical structure of the
  premises.” (discussing Mama Jo’s, Inc. v. Sparta Ins. Co., 823 F. App’x 868, 879
  (11th Cir. 2020)); see also Sun Cuisine, LLC v. Certain Underwriters at Lloyd’s
  London, No. 20-cv-21827, 2020 WL 7699672, at *4 (S.D. Fla. Dec. 28, 2020)
  (Gayles, J.) (“Plaintiff’s allegations provide the Court no reason to deviate from
  the prevailing consensus in this Circuit and others regarding business
  interruption claims arising from the COVID-19 pandemic” that such claims “do
  not plausibly show direct physical loss or damage” to property); see also El
  Novillo Restaurant v. Certain Underwriters at Lloyd’s London, 20-cv-21525,
  2020 WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020) (Ungaro, J.) (collecting cases
  and noting “federal district courts through the country have dismissed
  substantially similar COVID-19 related lawsuits for failing to state a claim for
  business income coverage” where the policy required proof of “direct physical
  loss of or damages to property.”); see also Raymond H Nahmad DDS PA v.
  Hartford Cas. Ins. Co., No. 20-cv-22833, 2020 WL 6392841 (S.D. Fla. Nov. 2,
  2020) (Bloom, J.) (same); see also Malaube, LLC. v. Greenwich Ins. Co., 20-
  22615-Civ, 2020 WL 5051581 (S.D. Fla. Aug. 26, 2020) (Torres, Mag. J.)
  (same). As other Courts in this district have noted when considering similar
  lawsuits, the Plaintiff here simply does not provide the Court with adequate
  reason to depart from the nearly unanimous view that COVID-19 does not
  cause direct physical loss or damage to a property sufficient to trigger coverage
Case 1:20-cv-23586-RNS Document 29 Entered on FLSD Docket 01/13/2021 Page 4 of 4




  under the policy at issue here. Accordingly, the Court finds the Plaintiff has
  failed to adequately state a claim for breach of contract.

     4. Conclusion
        For the reasons stated above, the Court grants the Defendant Aspen
  Specialty Insurance Company’s motion to dismiss. (ECF No. 19.) The Clerk is
  directed to close this case. All pending motions, if any, are denied as moot.
        Done and ordered, in chambers at Miami, Florida, on January 12, 2021.



                                              _______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
